


Exhibit 10.29

 

[TRANSLATION FOR WORKING
PURPOSES ONLY]

 

Addendum to the Loan
Agreement

 

Between

 

UniCredit Corporate Banking S.p.A.

As Lending Party

 

and

 

Kemet Corporation

As Beneficiary

 

relating to the

 

Kemet Loan Agreement

 

--------------------------------------------------------------------------------


 

CERTIFIED PRIVATE AGREEMENT

 

BETWEEN:

 

(1)                                UNICREDIT CORPORATE BANKING S.P.A., with
registered and administrative offices in Verona (Italy), at Via Garibaldi no. 1,
fully paid-up share capital: Euro 6,604,173,696.00 (six billion six hundred and
four million one hundred seventy-three thousand six hundred ninety-six/00), tax
code, VAT number and number of registration in the Verona Companies Register:
03656170960, ABI code 3226.8, enrolled in the Register of Banks and a member of
the UniCredit Bank Group, which is enrolled in the Register of Bank Groups under
no. 3135 (hereinafter also referred to as “UniCredit”, “Lending Party”, or
“Agent Bank”), represented by Mr. Daniele Di Anselmo, born in Terni on
11th June 1964, and Mr. Claudio Chiosi, born in Bologna, on March 15, 1966,
Italian citizens, in their respective capacity as Manager in charge of the
Bologna Joint Management and Quadro Direttivo, authorized to act for the
purposes of this agreement by virtue of the powers granted to him through a
power of attorney granted by Mr. Mario Fertonani, born in Mantua on
3rd September 1933 and domiciled for the purposes of his office in the place
specified above, in his capacity as Chairman of the Board of Directors of the
aforesaid Bank, authenticated and sealed by Notary Public Marco Cicogna of
Verona on 2nd January 2003 (directory no. 87071/6486), registered in the Italian
Inland Revenue Office of Verona 1, on 7th January 2003 under no. 37, a certified
copy of which is attached as annex “A” to my previous notarial deed dated
6th June 2003 — directory no. 95083/21990 -, registered in Bologna 3 on
19th June 2003 under no. 2894/1T;

AND

 

(2)                                KEMET CORPORATION, with registered office in
Simpsonville, 2835 Kemet Way, South Carolina, USA, Federal Tax Identification
no. 57-0923789 (hereinafter referred to as “Beneficiary” or “Kemet”),
represented by Mr. Marco Uberti, born in Bologna, on June 8, 1953, domiciled for
the purposes of his office at the company’s registered office, authorised to act
for the purposes of this agreement by virtue of the powers granted to him
through the special power of attorney certified on April 3, 2009, together with
the translation into Italian language of the part of the text drafted in English
language whose original is attached hereto as annex “A”,

 

                                              (UniCredit and Kemet are
hereinafter collectively referred to also as “Parties”).

 

WHEREAS

 

(A)                            On 29th September 2008, the Beneficiary and
UniCredit executed a loan agreement by certified private agreement, with the
parties’ signatures being authenticated by Notary Public Carlo Vico (directory
no. 110199/29958), registered in Bologna on 7th October 2008 under No. 11054,
Series 1T (hereinafter referred to as the “Loan Agreement”) for a maximum
aggregate amount equal to Euro 60,000,000.00 (sixty million/00) (hereinafter
referred to as the “Loan”);

 

(B)                              On 21st October 2008, as a guarantee of the
proper and timely fulfilment of the Beneficiary’s obligations arising from the
Loan Agreement, UniCredit, the companies controlled by the Beneficiary, namely
Kemet Electronics Corporation, Arcotronics Italia S.p.A., Arcotronics Industries
S.r.l., Arcotronics Hightech S.r.l., Arcotronics Technologies S.r.l.
(hereinafter collectively referred to as the “Assignors”), and the Beneficiary
entered into a deed of credit assignment by way of security, with the parties’
signatures being authenticated by Notary Public Carlo Vico (directory no.
110453/30091), registered in Bologna on 23rd October 2008 under no. 11789
Series 1T (hereinafter referred to as the “Deed of Credit Assignment”);

 

(C)                              Pursuant to the Deed of Credit Assignment, the
Assignors undertook to assign all the existing and future European credits, if
actually assignable, and the Beneficiary undertook to cause such

 

2

--------------------------------------------------------------------------------


 

credits to be assigned (hereinafter referred to as the “Credit Assignment” and
the “Credits”, respectively), claimed by the Assignors vis-à-vis their European
debtors (hereinafter referred to as the “Debtors”) and, to the extent that such
credits were not assignable, to channel said Credits, including future credits,
to ad hoc bank accounts opened at UniCredit (hereinafter referred to as the
“Channelling”);

 

(D)                             The Parties (with Kemet acting both on its own
account and on behalf of the Assignors) have agreed to take the following
actions, by mutual consent, pursuant to articles 4 and 2.5 of the Deed of Credit
Assignment, as soon as practicable from the date of execution of this deed and,
in any case, by, and no later than, 9th April 2009: (i) serving notice of the
Credit Assignment, with reference to the assignable Credits specifically
identified pursuant to art. 7.1(H) of the Deed of Credit Assignment, or
(ii) requesting the relevant Debtors to channel the flows relating to the
non-assignable Credits to the bank accounts identified as per the notice of
assignment/channelling, to be drafted in accordance with a text separately
agreed upon by the Parties, and issuing new invoices relating to the Credits,
specifying the aforesaid Credit Assignment/Channelling.

 

Now, therefore, the Parties hereby agree as follows:

 

1.                                    Interpretation

 

1.1                               For the purposes of this agreement, all
capitalised terms that are not otherwise defined in other sections of this
agreement shall have the meanings ascribed to them in the Loan Agreement.

 

1.2                               The recitals and the annexes form an integral
and substantial part of this agreement, shall be deemed as valid and effective
covenants, and shall therefore be fully binding upon the Parties, their
successors and/or assignees.

 

1.3                               The indexes of articles and the headings of
annexes to this Agreement have been included for convenience only, and shall not
be taken into consideration for the purpose of interpreting the relevant
articles and annexes.

 

2.                                    Additions to the Loan Agreement

 

2.1                               The Parties hereby agree that, effective from
the date hereof, and without either novating any of the obligations arising from
the Loan Agreement or amending the terms and conditions of the Loan Agreement,
unless expressly supplemented pursuant to this agreement, the Loan Agreement
shall be supplemented as follows:

 

(A)                              At the end of paragraph (A)(5), point 1
(“Documents and corporate compliance and other delivery obligations”), of Annex
14 (“Obligations”) to the Loan Agreement, the following paragraph “(A)(6)” shall
be added:

 

“(i) by 9th April 2009, evidence, reasonably satisfactory to the Agent Bank:

 

(a) that notices of the Credit Assignment have been served upon the European
Debtors, with reference to the Credits actually assignable; or

 

(b) that notice of the Channelling of the flows relating to the non-assignable
Credits has  been given,

 

pursuant to the Credit Assignment referred to under clause 15.4 of the Loan
Agreement.

 

3

--------------------------------------------------------------------------------


 

To this end, the Agent Bank hereby declares that either (i) the receipt of the
posting of the notice of Credit Assignment/Channelling or (ii) the delivery by
Kemet (acting both on its own account and on behalf of the other Assignors) of
the notice of Credit Assignment/Channelling, duly signed by either Kemet or the
relevant Assignors, shall be evidence of the service of notice of the Credit
Assignment or of the Channelling, as the case may be;

 

(ii) on a monthly basis, starting from 9th April 2009:

 

(a) copies of the invoices issued by the Assignors to the Assigned Debtors
attesting the relevant indication of the credit assignment/channelling to the
applicable bank accounts with reference to the credits referred to under
paragraph (i) (a) and (b) above as well as under the following paragraph (b);
and

 

(b) evidence that notices of the Credit Assignment have been served upon the
European Debtors, with reference to future credits arising from any new
agreement, to the extent that such credits are actually assignable, or that
notice of the channelling of the flows relating to the non-assignable future
Credits arising from any new agreement has been given,

 

pursuant to the Credit Assignment referred to under clause 15.4 of the Loan
Agreement”.

 

3.                                    Effectiveness

 

3.1                               To the extent required, the Parties hereby
acknowledge that failure to fulfil the obligations provided for by Art.
2.1(A) above as well as of the commitment undertaken under recital (D) above
shall amount to a Significant Event pursuant to the Loan Agreement.

 

3.2                               This addendum shall be considered a Financial
Document pursuant to the Loan Agreement.

 

4.                                    Miscellaneous

 

4.1                               With regard to any matters which are not
expressly regulated in this agreement, the Parties hereby expressly declare that
the provisions of the Loan Agreement shall apply mutatis mutandis.

 

4.2                               Except for that which is expressly provided
for hereunder, no other and further amendments and/or additions to the Loan
Agreement and/or to the Financial Documents have been agreed upon by the
Parties.

 

4.3                               This addendum, as per the express will of the
Parties, shall not produce and shall not be construed and/or applied so as to
produce any novative effects on the Loan Agreement and/or on the Financial
Documents.

 

4.4                               The Representations and Warranties contained
in art. 13 (REPRESENTATIONS AND WARRANTIES) of the Loan Agreement shall be
deemed repeated by the Beneficiary (with reference to the facts and
circumstances contained therein) on the date of execution of this agreement.

 

4.5                               This addendum shall be subject to
registration, without the relevant registration tax being applied, as the Loan
Agreement is subject to the substitute tax, pursuant to articles 15 et seq. of
Presidential Decree no. 601 of 29th September 1973.

 

4

--------------------------------------------------------------------------------


 

4.6                               The Beneficiary hereby represents that it
shall bear all costs and expenses, including notarial expenses relating to, or
otherwise connected with, the execution of this addendum.

 

4.7                               The Parties hereby agree that each party shall
bear any attorney’s fees relating to the services provided by its own legal
advisors in relation to the preparation, negotiation, and execution of this
addendum, it being also understood that the execution of this addendum shall not
result in the Beneficiary being required to pay the Waiver Fee provided for by
the Loan Agreement

 

Bologna, 3rd April 2009

 

 

The Lending Party:

The Beneficiary:

 

 

 

 

UniCredit Corporate Banking S.p.A.

KEMET Corporation

 

 

 

 

/s/ DANIELE DI ANSELMO

 

/s/ MARCO UBERTI

 

 

 

 

 

/s/ CLAUDIO CHIOSI

 

 

 

SIGNATURES’ CERTIFICATION

 

Directory N. 111725

 

File N. 30817

 

 

 

In Bologna, Via Santo Stefano n. 42.

 

 

 

The undersigned Carlo Vico, Public Notary domiciled in Bologna, admitted to the
Notarial Bar of Bologna, hereby certifies that at 10:25 a.m. the following
persons have executed the above agreement and the intercalary sheets in the
margin before the undersigned, such agreement shall be kept by the undersigned:

 

·                  DANIELE DI ANSELMO, born in Terni (TR), on 11 June 1964;

 

·                  CHIOSI CLAUDIO, born in Bologna, on 15 March 1966,

 

Both domiciled for their office in Verona (VR), Via Garibaldi n. 1, in their
capacity as Manager, the first, and Quadro Direttivo, the second, of “UNICREDIT
CORPORATE BANKING S.P.A.” with registered office in Verona (VR), Via Garibaldi
n. 1, and therefore authorised to execute this agreement;

 

·                  MARCO UBERTI, born in Bologna, on 8 June 1953,domicilied for
his office in Simpsonville, 2835, Kemet Way, South Carolina, United States of
America, in his capacity as attorney of “KEMET CORPORATION”, with registered
office in Simpsonville, 2835, Kemet Way, South Carolina, United States of
America, and therefore authorised to execute this agreement.

 

The undersigned Notary hereby declares to have previously ascertained their
personal identity and capacity.

 

Bologna, 31 (thirty-first) March 2009 (two thousand and nine).

 

/s/ CARLO VICO

 

 

5

--------------------------------------------------------------------------------
